Exhibit 10.51

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO LATIN NODE, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

SECURED CONVERTIBLE TERM NOTE

FOR VALUE RECEIVED, each of LATIN NODE, INC., a Florida corporation (the
“Company Agent”), and the other companies listed on Exhibit A attached hereto
(such other companies together with the Company Agent, each a “Company” and
collectively, the “Companies”), hereby jointly and severally, promises to pay to
LAURUS MASTER FUND, LTD., c/o M&C Corporate Services Limited, P.O. Box 309 GT,
Ugland House, South Church Street, George Town, Grand Cayman, Cayman Islands,
Fax: 345-949-8080 (the “Holder”) or its registered assigns or successors in
interest, the sum of Five Million Five Hundred Thousand Dollars ($5,500,000),
together with any accrued and unpaid interest hereon, on June 29, 2010 (the
“Maturity Date”) if not sooner indefeasibly paid in full.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Security Agreement dated as of the date
hereof among, Elandia, Inc., a Delaware corporation (“Elandia”), the Companies
and the Holder (as amended, modified and/or supplemented from time to time, the
“Security Agreement”).

The following terms shall apply to this Secured Convertible Term Note (this
“Note”):

ARTICLE I

CONTRACT RATE AND AMORTIZATION

1.1 Contract Rate. Subject to Sections 4.2 and 5.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to the “prime rate” published in The Wall Street
Journal from time to time (the “Prime Rate”), plus three and one-half percent
(3.50%) (the “Contract Rate”). The Contract Rate shall be increased or decreased
as the case may be for each increase or decrease in the Prime Rate in an amount
equal to such increase or decrease in the Prime Rate; each change to be
effective as of the day of the change in the Prime Rate. The Contract Rate shall
not at any time be less than eleven percent (11.00%). Interest shall be
(i) calculated on the basis of a 360 day year, and (ii) payable monthly, in
arrears, commencing on July 1, 2007, on the first business day of each
consecutive calendar month thereafter through and including the Maturity Date,
and on the Maturity Date, whether by acceleration or otherwise.

1.2 Contract Rate Payments. The Contract Rate shall be calculated on the last
business day of each calendar month hereafter (other than for increases or
decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date and shall be
subject to adjustment as set forth herein.



--------------------------------------------------------------------------------

1.3 Principal Payments. Amortizing payments of the aggregate principal amount
outstanding under this Note at any time (the “Principal Amount”) shall be made,
jointly and severally, by the Companies on July 1, 2008 and on the first
business day of each succeeding month thereafter through and including the
Maturity Date (each, an “Amortization Date”). Subject to Article III below,
commencing on the first Amortization Date, the Companies shall make, jointly and
severally, monthly payments to the Holder on each Amortization Date, each such
payment in the amount of $229,166.67 together with any accrued and unpaid
interest on such portion of the Principal Amount plus any and all other unpaid
amounts which are then owing under this Note, the Security Agreement and/or any
other Ancillary Agreement (collectively, the “Monthly Amount”). Any outstanding
Principal Amount together with any accrued and unpaid interest and any and all
other unpaid amounts which are then owing by the Companies to the Holder under
this Note, the Security Agreement and/or any other Ancillary Agreement shall be
due and payable on the Maturity Date.

ARTICLE II

CONVERSION AND REDEMPTION

2.1 Payment of Monthly Amount.

(a) Payment in Cash or Common Stock. If the Monthly Amount (or a portion of such
Monthly Amount if not all of the Monthly Amount may be converted into shares of
common stock of Elandia (the “Common Stock”) pursuant to Section 3.2) is
required to be paid in cash pursuant to Section 2.1(b), then the Companies
shall, jointly and severally, pay the Holder an amount in cash equal to 100% of
the Monthly Amount (or such portion of such Monthly Amount to be paid in cash)
due and owing to the Holder on the Amortization Date. If the Monthly Amount (or
a portion of such Monthly Amount if not all of the Monthly Amount may be
converted into shares of Common Stock pursuant to Section 3.2) is required to be
paid in shares of Common Stock pursuant to Section 2.1(b), the number of such
shares to be issued by Elandia to the Holder on such Amortization Date (in
respect of such portion of the Monthly Amount converted into shares of Elandia
pursuant to Section 2.1(b)), shall be the number determined by dividing (i) the
portion of the Monthly Amount converted into shares of Common Stock, by (ii) the
then applicable Fixed Conversion Price. For purposes hereof, subject to
Section 3.6 hereof, the “Fixed Conversion Price” means $5.00, subject to
adjustment in accordance with the terms of this Note.

(b) Monthly Amount Conversion Conditions. Subject to Sections 2.1(a), 2.2, and
3.2 hereof, the Holder shall convert into shares of Common Stock all or a
portion of the Monthly Amount due on each Amortization Date if the following
conditions (the “Conversion Criteria”) are satisfied: (i) the Common Stock is
publicly traded, (ii) the average closing price of the Common Stock as reported
by Bloomberg, L.P. on the Principal Market for the five (5) trading days
immediately preceding such Amortization Date shall be greater than or equal to
115% of the Fixed Conversion Price and (iii) the amount of such conversion does
not exceed twenty five percent (25%) of the aggregate dollar trading volume of
the Common Stock for the period of twenty-two (22) trading days immediately
preceding and including such Amortization Date. If subsection (ii) of the
Conversion Criteria is met

 

2



--------------------------------------------------------------------------------

but subsection (iii) of the Conversion Criteria is not met as to the entire
Monthly Amount, the Holder shall convert only such part of the Monthly Amount
that meets subsection (iii) of the Conversion Criteria. Any portion of the
Monthly Amount due on an Amortization Date that the Holder has not been able to
convert into shares of Common Stock due to the failure to meet the Conversion
Criteria, shall be paid in cash by the Companies, jointly and severally, at the
rate of 100% of the Monthly Amount otherwise due on such Amortization Date,
within three (3) business days of such Amortization Date.

2.2 No Effective Registration. Notwithstanding anything to the contrary herein,
none of the Companies’ obligations to the Holder may be converted into Common
Stock unless (a) either (i) an effective current Registration Statement (as
defined in the Registration Rights Agreement) covering the resale of the shares
of Common Stock to be issued in connection with satisfaction of such obligations
exists or (ii) an exemption from registration for resale of the Common Stock to
be issued in connection with such payment is available pursuant to Rule 144 of
the Securities Act and (b) no Event of Default (as hereinafter defined) exists
and is continuing, unless such Event of Default is cured within any applicable
cure period or otherwise waived in writing by the Holder.

2.3 Optional Redemption in Cash. The Companies may prepay this Note (“Optional
Redemption”) by paying to the Holder a sum of money equal to one hundred thirty
percent (130%) of the Principal Amount outstanding at such time together with
accrued but unpaid interest thereon and any and all other sums due, accrued or
payable to the Holder arising under this Note, the Security Agreement or any
other Ancillary Agreement (the “Redemption Amount”) outstanding on the
Redemption Payment Date (as defined below). The Companies shall deliver to the
Holder a written notice of redemption (the “Notice of Redemption”) specifying
the date for such Optional Redemption (the “Redemption Payment Date”), which
date shall be ten (10) business days after the date of the Notice of Redemption
(the “Redemption Period”). A Notice of Redemption shall not be effective with
respect to any portion of this Note for which the Holder has previously
delivered a Notice of Conversion (as hereinafter defined) or for conversions
elected to be made by the Holder pursuant to Article III during the Redemption
Period. The Redemption Amount shall be determined as if the Holder’s conversion
elections had been completed immediately prior to the date of the Notice of
Redemption. On the Redemption Payment Date, the Redemption Amount must be paid
in good funds to the Holder. In the event the Companies fail to pay the
Redemption Amount on the Redemption Payment Date as set forth herein, then such
Redemption Notice will be null and void.

ARTICLE III

HOLDER’S CONVERSION RIGHTS

3.1 Optional Conversion. Subject to the terms set forth in this Article III, the
Holder shall have the right, but not the obligation, to convert all or any
portion of the issued and outstanding Principal Amount and/or accrued interest
and fees due and payable into fully paid and nonassessable shares of Common
Stock at the Fixed Conversion Price. The shares of Common Stock to be issued
upon such conversion are herein referred to as, the “Conversion Shares.”

 

3



--------------------------------------------------------------------------------

3.2 Conversion Limitation. Notwithstanding anything herein to the contrary, in
no event shall the Holder be entitled to convert any portion of this Note in
excess of that portion of this Note upon conversion of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of this Note or the
unexercised or unconverted portion of any other security of the Holder subject
to a limitation on conversion analogous to the limitations contained herein) and
(2) the number of shares of Common Stock issuable upon the conversion of this
Note with respect to which the determination of this proviso is being made,
would result in beneficial ownership by the Holder and its Affiliates of any
amount greater than 9.99% of the then outstanding shares of Common Stock
(whether or not, at the time of such exercise, the Holder and its Affiliates
beneficially own more than 9.99% of the then outstanding shares of Common
Stock). As used herein, the term “Affiliate” means any person or entity that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act. For purposes
of the second preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulations 13D-G thereunder, except as otherwise provided in
clause (1) of such sentence. For any reason at any time, upon written or oral
request of the Holder, the Company shall within one (1) business day confirm
orally and in writing to the Holder the number of shares of Common Stock
outstanding as of any given date. The limitations set forth herein (x) may be
waived by the Holder upon provision of no less than sixty-one (61) days prior
written notice to the Company Agent and Elandia and (y) shall automatically
become null and void (i) following notice to the Company Agent and Elandia upon
the occurrence and during the continuance of an Event of Default or (ii) upon
receipt by the Holder of a Notice of Redemption, except that at no time shall
Elandia be obligated to issue any shares of Common Stock pursuant to the terms
of this Note, the Security Agreement or any Ancillary Agreement if the issuance
of such shares of Common Stock would exceed the aggregate number of shares of
Common Stock which Elandia may issue pursuant to the terms of this Note, the
Security Agreement or any Ancillary Agreement without violating the rules or
regulations of the Principal Market (the “Exchange Cap”), except that such
limitation shall not apply in the event that Elandia obtains the approval of its
stockholders as required by the applicable rules or regulations of the Principal
Market for issuances of Common Stock in excess of such amount.

3.3 Mechanics of Holder’s Conversion. In the event that the Holder elects to
convert this Note into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion in
substantially the form of Exhibit B hereto (appropriate completed) (“Notice of
Conversion”) to Elandia and such Notice of Conversion shall provide a breakdown
in reasonable detail of the Principal Amount, accrued interest and fees that are
being converted. On each Conversion Date (as hereinafter defined) and in
accordance with its Notice of Conversion, the Holder shall make the appropriate
reduction to the Principal Amount, accrued interest and fees as entered in its
records and shall provide written notice thereof to Company Agent and Elandia
within two (2) business days after the Conversion Date. Each date on which a
Notice of Conversion is delivered or telecopied to Elandia in accordance with
the provisions hereof shall be deemed a Conversion Date (the “Conversion Date”).
Pursuant to the terms of the Notice of Conversion, Elandia will issue
instructions to the transfer agent accompanied by an opinion of counsel within
one (1) business day of the date of the delivery to Elandia of the Notice of
Conversion and shall cause the transfer agent to transmit

 

4



--------------------------------------------------------------------------------

the certificates representing the Conversion Shares to the Holder by crediting
the account of the Holder’s designated broker with the Depository Trust
Corporation (“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”)
system within three (3) business days after receipt by Elandia of the Notice of
Conversion (the “Delivery Date”). In the case of the exercise of the conversion
rights set forth herein the conversion privilege shall be deemed to have been
exercised and the Conversion Shares issuable upon such conversion shall be
deemed to have been issued upon the date of receipt by Elandia of the Notice of
Conversion. The Holder shall be treated for all purposes as the record holder of
the Conversion Shares, unless the Holder provides Elandia written instructions
to the contrary.

3.4 Late Payments. The Companies understand that a delay in the delivery of the
Conversion Shares in the form required pursuant to this Article beyond the
Delivery Date could result in economic loss to the Holder. As compensation to
the Holder for such loss, in addition to all other rights and remedies which the
Holder may have under this Note, applicable law or otherwise, the Companies
shall, jointly and severally, pay late payments to the Holder for any late
issuance of Conversion Shares in the form required pursuant to this Article II
upon conversion of this Note, in the amount equal to $500 per business day after
the Delivery Date. The Companies shall, jointly and severally, make any payments
incurred under this Section in immediately available funds upon demand.

3.5 Conversion Mechanics. The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal and interest and fees to be converted, if any, by the then applicable
Fixed Conversion Price. In the event of any conversions of a portion of the
outstanding Principal Amount pursuant to this Article III, such conversions
shall be deemed to constitute conversions of the outstanding Principal Amount
applying to Monthly Amounts for the remaining Amortization Dates in
chronological order.

3.6 Adjustment Provisions. The Fixed Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
this Note shall be subject to adjustment from time to time upon the occurrence
of certain events during the period that this conversion right remains
outstanding, as follows:

(a) Reclassification. If Elandia at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid Principal Amount
and accrued interest thereon, shall thereafter be deemed to evidence the right
to purchase an adjusted number of such securities and kind of securities as
would have been issuable as the result of such change with respect to the Common
Stock (i) immediately prior to or (ii) immediately after, such reclassification
or other change at the sole election of the Holder.

(b) Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock or any preferred stock
issued by Elandia in shares of Common Stock, the Fixed Conversion Price shall be
proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total

 

5



--------------------------------------------------------------------------------

number of shares of Common Stock outstanding immediately after such event bears
to the total number of shares of Common Stock outstanding immediately prior to
such event.

3.7 Reservation of Shares. During the period the conversion right exists,
Elandia will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Conversion Shares upon the full
conversion of this Note. Elandia represents that upon issuance, the Conversion
Shares will be duly and validly issued, fully paid and non-assessable. Elandia
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for the Conversion Shares upon the conversion of this Note.

3.8 Registration Rights. The Holder has been granted registration rights with
respect to the Conversion Shares as set forth in the Registration Rights
Agreement.

3.9 Issuance of New Note. Upon any partial conversion of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be issued by the Companies and Elandia to the Holder for the
principal balance of this Note and interest which shall not have been converted
or paid. Subject to the provisions of Article IV of this Note, neither Elandia
nor the Companies shall pay any costs, fees or any other consideration to the
Holder for the production and issuance of a new Note.

ARTICLE IV

EVENTS OF DEFAULT

4.1 Events of Default. The occurrence of an Event of Default under the Security
Agreement shall constitute an event of default (“Event of Default”) hereunder:

4.2 Default Interest. Following the occurrence and during the continuance of an
Event of Default, each Company shall, jointly and severally, pay additional
interest on the outstanding principal balance of this Note in an amount equal to
two percent (2%) per month, and all outstanding Obligations, including unpaid
interest, shall continue to accrue interest at such additional interest rate
from the date of such Event of Default until the date such Event of Default is
cured or waived.

4.3 Default Payment. Following the occurrence and during the continuance of an
Event of Default, the Holder, at its option, may demand repayment in full of the
Obligations and/or may elect, in addition to all rights and remedies of the
Holder under the Security Agreement and the other Ancillary Agreements and all
obligations and liabilities of the Companies under the Security Agreement and
the other Ancillary Agreements, to require the Companies, jointly and severally,
to make a Default Payment (“Default Payment”). The Default Payment shall be one
hundred twenty percent (120%) of the outstanding principal amount of the Note,
plus accrued but unpaid interest, all other fees then remaining unpaid, and all
other amounts payable hereunder. The Default Payment shall be applied first to
any fees due and payable to the Holder pursuant to the Notes, the Security
Agreement, and/or the Ancillary Agreements, then to accrued and unpaid interest
due on the Notes, the Security Agreement and then to the outstanding

 

6



--------------------------------------------------------------------------------

principal balance of the Notes. The Default Payment shall be due and payable
immediately on the date that the Holder has demanded payment of the Default
Payment pursuant to this Section 4.3.

ARTICLE V

MISCELLANEOUS

5.1 Conversion Privileges. The conversion privileges set forth in Article III
shall remain in full force and effect immediately from the date hereof until the
date this Note is indefeasibly paid in full and irrevocably terminated.

5.2 Cumulative Remedies. The remedies under this Note shall be cumulative.

5.3 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

5.4 Notices. Any notice or request hereunder shall be given by registered or
certified mail, return receipt requested, hand delivery, overnight mail or
telecopy (confirmed by mail). Notices and requests shall be, in the case of
those by hand delivery, deemed to have been given when delivered to any officer
of the party to whom it is addressed, in the case of those by mail or overnight
mail, deemed to have been given three (3) Business Days after the date when
deposited in the mail or with the overnight mail carrier, and, in the case of a
telecopy, when confirmed. All communications to any Company shall be sent to the
Company Agent at the address provided in the Security Agreement executed in
connection herewith, and to the Holder at the address provided in the Security
Agreement for the Holder, with a copy to Laurus Capital Management, LLC, Attn:
Portfolio Services, 335 Madison Avenue, 10th Floor, New York, New York 10017,
facsimile number (212) 541-4410, or at such other address as the respective
Company or the Holder may designate by ten days advance written notice to the
other parties hereto.

5.5 Amendment Provision. The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.

5.6 Assignability. This Note shall be binding upon each Company, Elandia and
their successors and assigns, and shall inure to the benefit of the Holder and
its successors and assigns, and may be assigned by the Holder in accordance with
the requirements of the Security Agreement. Neither Elandia nor any Company may
assign any of its obligations under this Note without the prior written consent
of the Holder, any such purported assignment without such consent being null and
void.

 

7



--------------------------------------------------------------------------------

5.7 Cost of Collection. In case of any Event of Default under this Note, the
Companies shall, jointly and severally, pay the Holder the Holder’s reasonable
costs of collection, including reasonable attorneys’ fees.

5.8 Governing Law, Jurisdiction and Waiver of Jury Trial.

(a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.

(b) EACH COMPANY AND ELANDIA HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY OR
ELANDIA, ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS
NOTE, THE SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF
THE OTHER ANCILLARY AGREEMENTS; PROVIDED, THAT EACH COMPANY AND ELANDIA
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE HOLDER. EACH COMPANY AND ELANDIA EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
COMPANY AND ELANDIA HEREBY WAIVE ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CQNVENIENS. EACH COMPANY
AND ELANDIA HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AGENT OR ELANDIA, AS APPLICABLE, AT THE ADDRESS SET
FORTH IN THE SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF THE COMPANY AGENT’S OR ELANDIA’S, AS APPLICABLE,
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.

(c) EACH COMPANY AND ELANDIA DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY AND ELANDIA
HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE
BETWEEN THE HOLDER AND/OR ANY COMPANY AND/OR

 

8



--------------------------------------------------------------------------------

ELANDIA ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE SECURITY
AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.

5.9 Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

5.10 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Companies to the Holder and thus refunded to the
Companies.

5.11 Security Interest and Guarantee. The Holder has been granted a security
interest (i) in certain assets of the Companies as more fully described in the
Security Agreement and (ii) in the equity interests of Elandia and Company
Agent’s Subsidiaries pursuant to the Equity Pledge Agreement dated as of the
date hereof. The obligations of the Companies under this Note are guaranteed by
Elandia and certain other Persons pursuant to Guarantees dated as of the date
hereof.

5.12 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

5.13 Registered Obligation. This Note is intended to be a registered obligation
within the meaning of Treasury Regulation Section 1.871-14(c)(l)(i) and the
Companies (or their agent) shall register this Note (and thereafter shall
maintain such registration) as to both principal and any stated interest.
Notwithstanding any document, instrument or agreement relating to this Note to
the contrary, transfer of this Note (or the right to any payments of principal
or stated interest thereunder) may only be effected by (i) surrender of this
Note and either the reissuance by the Companies of this Note to the new holder
or the issuance by the Companies of a new instrument to the new holder, or
(ii) transfer through a book entry system maintained by the Companies (or their
agents), within the meaning of Treasury Regulation Section 1.871-
14(c)(l)(i)(B). Elandia acknowledges that its obligations hereunder shall
continue under any such new instrument and it shall execute all such new
instruments as may be required by such new Holder to evidence the same.

[Balance of page intentionally left blank; signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Company has caused this Secured Convertible Term Note
to be signed in its name effective as of this 27th day of June, 2007.

 

    LATIN NODE, INC.     By:  

/s/ Jorge Granados

    Name:   Jorge Granados     Title:   President WITNESS:      

/s/ Charles M. Harrell, Jr.

          LATIN NODE LLC     By:  

/s/ Jorge Granados

    Name:   Jorge Granados     Title:   Manager WITNESS:      

/s/ Charles M. Harrell, Jr.

          LATINODE COMMUNICATIONS CORPORATION     By:  

/s/ Jorge Granados

    Name:   Jorge Granados     Title:   President WITNESS:      

/s/ Charles M. Harrell, Jr.

     

[Signatures continued on next page]

SIGNATURE PAGE TO

SECURED CONVERTIBLE TERM NOTE

 

10



--------------------------------------------------------------------------------

    NSITE SOFTWARE, LLC     By:  

/s/ Jorge Granados

    Name:   Jorge Granados     Title:   Manager WITNESS:  

/s/ Charles M. Harrell, Jr.

        TROPICAL STAR COMMUNICATIONS, INC.     By:  

/s/ Jorge Granados

    Name:   Jorge Granados     Title:   President WITNESS:  

/s/ Charles M. Harrell, Jr.

        TS TELECOMMUNICATIONS, INC.     By:  

/s/ Jorge Granados

    Name:   Jorge Granados     Title:   President WITNESS:  

/s/ Charles M. Harrell, Jr.

        TOTAL SOLUTIONS TELECOM INC.     By:  

/s/ Jorge Granados

    Name:   Jorge Granados     Title:   President WITNESS:  

/s/ Charles M. Harrell, Jr.

   

[Signatures continued on next page]

SIGNATURE PAGE TO

SECURED CONVERTIBLE TERM NOTE

 

11



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO: ELANDIA, INC. By:  

/s/ Harry G. Hobbs

Name:   Harry G. Hobbs Title:   President & CEO WITNESS:

/s/ Margaret O’D Ryder

SIGNATURE PAGE TO

SECURED CONVERTIBLE TERM NOTE

 

12



--------------------------------------------------------------------------------

EXHIBIT A

OTHER COMPANIES

Latin Node, LLC, a Florida limited liability company

Latinode Communications Corporation, a Florida corporation

TS Communications, Inc., a Florida corporation

Nsite Software, LLC, a Florida limited liability company

Tropical Star Communications, Inc., a Florida corporation

Total Solutions Telecom, Inc., a Florida corporation

 

13



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert all or part of the Secured
Convertible Term Note into Common Stock)

[Name and Address of Elandia]

The undersigned hereby converts $             of the principal due on [specify
applicable Repayment Date] under the Secured Convertible Term Note dated as of
June     , 200t (the “Note”) issued by Latin Node, Inc. (the “Company Agent”)
and certain of its Subsidiaries by delivery of shares of Common Stock of
Elandia, Inc. (“Shares”) on and subject to the conditions set forth in the Note.

 

1.   Date of Conversion  

 

    2.   Shares To Be Delivered:  

 

   

 

[HOLDER] By:  

 

Name:  

 

Title:  

 

 

14